NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4646-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GIVER J. VASQUEZ,

     Defendant-Appellant.
________________________

                   Submitted September 23, 2020 – Decided August 20, 2021

                   Before Judges Fuentes, Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-01-
                   0083.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Jack L. Weinberg, Designated Counsel, on
                   the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Daniel Finkelstein, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      A Middlesex County Grand Jury returned an indictment against defendant

Giver J. Vasquez charging him with the purposeful or knowing murder of Alicia

Martinez, N.J.S.A. 2C:11-3(a)(1)(2), second degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5(b), second degree possession of a handgun for an

unlawful purpose, N.J.S.A. 2C:39-4(a)(1), and fourth degree stalking, N.J.S.A.

2C:12-10(b). Defendant was tried before a petit jury over five nonsequential

days beginning on September 14, 2017, and ending on October 3, 2017. The

jury found defendant guilty of all charges.

      On January 18, 2018, the trial judge sentenced defendant to a term of life

imprisonment without the possibility of parole on the murder conviction. On

March 9, 2018, the judge sua sponte

            reconvened this sentencing hearing because of an error
            that I made at the original sentencing hearing back in
            January, wherein I sentenced this defendant on Count
            [One], a murder charge, to life without parole. And my
            error was that he did not meet the conditions for life
            without parole sentence. The max to which I could
            have sentenced him at that point was life[,] [eighty-
            five] percent of which he would have to serve without
            parole, with a five year mandatory period of parole
            supervision.

            And it was only as to that charge. So I've asked
            everyone to come back, reconvene . . . so that I could
            correct that error. [T]hough I'm not quite sure I'm
            erring on the side of caution in giving everyone the
            opportunity to make whatever extra arguments they

                                                                          A-4646-17
                                       2
            want to make with regards to the sentence in
            supplement of what they submitted back in January.

      Without objection from counsel, the judge resentenced defendant on the

murder conviction to life imprisonment with an eighty-five percent period of

parole ineligibility and five years of parole supervision, as mandated by the No

Early Release Act, N.J.S.A. 2C:43-7.2(a).1 The amended Judgment of

Conviction (JOC) shows the judge merged all of the remaining charges into the

sentence imposed for murder, including the second degree unlawful possession

of a handgun charge. However, this conviction and the fourth degree stalking

charge do not merge with the murder conviction. State v. O'Neill, 193 N.J. 148,

163 n.8 (2007).     We thus remand for the trial judge to amend the JOC

accordingly.

      With respect to the merits of the State's case, defendant does not dispute

that on June 24, 2015, he shot and killed Alicia Martinez, a woman with whom

he once had a romantic relationship. Indeed, defense counsel made clear to the




1
   "Solely for the purpose of calculating the minimum term of parole ineligibility
. . . a sentence of life imprisonment shall be deemed to be 75 years." N.J.S.A.
2C:43-7.2(b). Thus, defendant must serve 64.75 years before he is eligible for
parole.


                                                                            A-4646-17
                                        3
jury in his opening statement that defendant killed the victim motivated by

jealousy:

            Everybody knows what this term is, and . . . this term
            is jealousy. Jealousy. I have feelings for someone, and
            that feeling is then brushed aside by that person for
            whatever reason there may be. I'm hurt. I'm jealous.
            How do I react to it? We know the way we should react,
            but everybody reacts differently.

            So, again, I just want you to keep an open mind, please.
            Listen to the testimony. And, again, like I said, we are
            not contesting, so it's not going to be like you see on
            TV who done it? Who done it? Let's look at this, let's
            look at that.

            Giver Vasquez, he shot this young lady in her vehicle.
            As a result of his actions, she died, there's no question
            about that, so you can just push that aside.

            [(Emphasis added).]

      In this appeal, defendant raises several arguments that in no way

undermine the viability of his conviction.      Mindful of the relevant legal

standards of review, we affirm defendant's conviction, but remand for the judge

to correct the errors we identified in the JOC. We derive the following facts

from the record developed before the trial court.

                                       I.

      On the night of June 23, 2015, Rene Gonzalez Rojas picked defendant up

in his gray Volkswagen Passat. The two men drove to a liquor store and bought

                                                                         A-4646-17
                                       4
beer. Although Rojas owned the car, he let defendant drive it because he had a

driver's license. Later that night defendant stopped the car in front of a house

and went inside for approximately ten minutes. Rojas remained in the car to

continue a cellphone call. When defendant returned, he had in his possession a

revolver and a box of bullets. When the prosecutor asked Rojas if defendant

said anything to him "about why he got the gun," Rojas responded: "He said he

was going to Mexico." The two men returned to Rojas's residence, where they

continued drinking. When Rojas woke up the next day on June 24, 2015, he

discovered that defendant had left his residence and his car-keys and vehicle

were missing.

      That same morning, defendant recorded a video on his cellphone, where

he described in detail his intentions to kill the victim:

             Hello family, this is a video that I am recording, I want
             to tell you that I am saying goodbye. You know what I
             am like. Something that I never learnt is to forgive
             betrayal . . . you may be asking yourselves why? I did
             it because nobody can forgive betrayal. You fall in
             love; you can forget a person and all but never to
             forgive a treachery. You can never, ever forgive
             someone that has betrayed you. You can forgive
             unfaithfulness, but not betrayal. At least I couldn't. I
             could never do that. And in this case, it is even worse.
             The truth is I was never afraid of anything, not afraid to
             face whatever comes and now I am waiting for. You
             can imagine who. I want to do it, I don't care if it turns
             out good or bad. And well, it is what I want to do, if

                                                                          A-4646-17
                                         5
            you know what I mean . . . As the saying goes he who
            lives by the sword, will perish by the sword. I don't
            care. It will be my choice, I hope you understand.

            Please think the body does not have to do with the soul
            at all. So, do whatever you want with my body. The
            only thing I want you to do is to place some fucking
            bottles if you want and if you can afford it, or don't do
            anything please. That is if I can't make it and if on the
            contrary I get to Mexico without any problems, I will
            be safe. Do you understand me? I will be fine, so don't
            worry about me. If I don't appear in the news saying I
            was shot or whatever, I will be ok. I promise you. So
            . . . see you soon. And remember, we were all born to
            die at last. Thank you. Regards and see you. Do not
            cry for me please. Have balls like me. Kisses. Say
            goodbye to my mother, to all the family; you know . . .
            As the saying goes he who lives by the sword, will
            perish by the sword . . . Hasta la vista baby, as Arnold2
            said. I am not high you know, a little bit drunk may be,
            but I know what I am doing and I know how far I can
            go so . . . please do not cry over me. Don't be cowards.
            We were all born, we all die, so that's it. It is over.

            [(Emphasis added).]

      Around the same time defendant memorialized his macabre intentions,

Alicia Martinez was driving to work at Drive Medical in South Brunswick. By

that time, she had definitively severed any romantic relationship she once had

with defendant and had been dating a man named Manuel Santiago for


2
  We presume this is a reference to an expression uttered by the fictional
character known as the "Terminator," played by the actor Arnold
Schwarzenegger in a series of dystopian science fiction movies.
                                                                        A-4646-17
                                       6
approximately three months.      The State called Santiago as a witness.     He

testified that Martinez called him that morning on her way to work in a panic,

afraid that someone was following her. The prosecutor followed up on this line

of questioning:

            Q. Do you know why she was scared?

            A. Uh, she just told me that somebody was following
            her, and someone was texting her, telling her that she
            was going to die today, and what color shirt she was
            wearing, and that type of stuff.

            ....

            Q. What did you do after you talked to her?

            A. I tried to tell her to calm down because I didn't really
            know why she was so frantic, you know. I didn't
            believe, you know, what she was telling me. You know,
            I thought it was just, you know, who normally knows
            -- who's going to believe something like that, you
            know?

            So I didn't really pay too much into it, but I waited for
            her to get to work because, you know, she was scared,
            so I waited outside.

            Q. Did you stay on the phone with her?

            A. Yeah, as -- for as long as I could, then she hung up,
            you know.

            Q. Did you, at any point, attempt to try to go find her?

            A. No, not at no point.

                                                                          A-4646-17
                                        7
            Q. And you said you waited in the parking lot[?]

            A. Yes.

      Santiago testified that a few seconds after Martinez pulled into her parking

space located directly in front of the building, a gray car pulled in closely behind

her, making it impossible for her to back out of the space. As he described it:

"I see a car just zoom in behind her . . . [m]aybe a few seconds . . . it happened

very quick. . . ." He saw someone get out of the car that was blocking Martinez,

and "heard shots go off . . . when [he] looked, [he] saw that the person had just

got back in the car quick, as soon as that happened, and left[.]" At this point,

the prosecutor asked Santiago:

            Q. Before she got to the parking lot, did she, at any
            point, say anything about a weapon being involved?

            A. Oh, yeah . . . she told me that he showed her a gun.
            He pulled up next to her, and showed her a gun.

            Q. So after you hear the shots, the vehicle that you saw
            pull up behind her, where does it go?

            A. It parked enough where it could still pull out of the
            other entrance, and go around, and pull out the same
            way he came in.

            Q. And what did you do next?

            A. First thing I did was run up to the car, and there I
            saw Alicia barely breathing.


                                                                              A-4646-17
                                         8
      Patrolman Ryan Bartunek of the Township of South Brunswick Police

Department was the first law enforcement agent to respond to the scene of the

shooting. When Bartunek approached Martinez's driver's side window, he found

her "slumped over" towards the passenger seat without any discernable signs of

life. Medical Examiner Dr. Diane Karluk performed the autopsy. She declared

Martinez's manner of death a homicide caused by two gunshots to the head.

      Ericka Loaiza was decedent's best friend. She brought text messages

exchanged by decedent and defendant to the police officers investigating the

homicide. Although these electronic messages were written in Spanish, Loaiza

translated their content at trial without objection. The texts document a chilling

dialogue in which defendant threatens Martinez's life. In one text, Martinez

poignantly asked defendant: "Tell me, will you kill me, so I can say goodbye to

my mom and dad." Defendant's responses to the victim's text messages are

eerily reminiscent of defendant's videorecorded diatribe, in which he explicitly

admits to killing Martinez based strictly on his pathological jealousy and

wounded machismo pride. One text message contained the following menacing

language:

            I will make your wish come true and it will be with the
            same -- it will be the same way that you bit me. I want
            to -- I want to finish with everything and block -- and
            block myself from here. Anyway since the last time, I

                                                                            A-4646-17
                                        9
            will be right to you. Go fuck your mom, you fake ass
            bitch. Don't worry about the video. It will say
            everything, and this way, you'll be famous.

      Independent of these text messages, Loaiza's testimony corroborated

defendant's overly possessive behavior during the nearly three-year relationship

he had with Martinez. She described their relationship as "crazy," and driven

by "so much drama between them." Loaiza also pointed out that Martinez dated

other men during the time she was involved with defendant.

      Law enforcement agents arrested defendant the day after the shooting in

the home of Richard Crosby, an old acquaintance of defendant, located on West

Bridge Street, New Hope, Pennsylvania. A pat-down search incident to his

arrest revealed defendant had a bullet in his pocket. The arresting officers also

found a bag of bullets and a revolver in the bedroom used by defendant. Without

objection from defense counsel, the trial judge admitted Middlesex County

Prosecutor's Office (MCPO) Detective Andrew Winter as an expert witness in

the area of forensic ballistics. Detective Winter testified that the .38 caliber

revolver found in defendant's bedroom was operational. He also confirmed that

this revolver was the weapon used to kill Martinez.

      On the same day as his arrest, defendant was transported to the

headquarters of the New Hope Police Department where he was processed and


                                                                           A-4646-17
                                      10
interrogated by MCPO Detective Craig Marchak and Detective Monica Shearer

from the South Brunswick Police Department. The interrogation began at 10:15

p.m. The detectives read defendant his constitutional rights under Miranda.3 He

initialed each of the rights as read to him and signed the part in which he

voluntarily agreed to waive his rights and speak with the detectives without an

attorney present.

       However, the record also reveals that defendant expressed some hesitation

regarding the waiver of his Miranda rights. This point of possible confusion

was captured in the video of the interrogation, as the following exchange

between defendant and Detective Marchak shows:

             DETECTIVE MARCHAK: I'm just going to read the
             remainder of the form to you . . . I waive my Miranda
             rights. I have been advised of my rights. I understand
             what my rights are. I will voluntarily speak with you
             and answer your questions. And if you wish, I'm going
             to ask you to sign there, date, and then I'll give you the
             date and time.

             DEFENDANT: Do I have to, to answer the question?

             DETECTIVE MARCHAK: You don't have to answer
             any questions. We could, or, at any time you can stop
             me. You don't have to answer all questions, or anything
             like that.

             DEFENDANT: I don't have to sign it?

3
    Miranda v. Arizona, 384 U.S. 436, 467 (1966).
                                                                          A-4646-17
                                        11
            DETECTIVE MARCHAK: You don't have to sign it.

            DEFENDANT: I don't want to sign.

            DETECTIVE MARCHAK: You don't want to sign it?
            Okay. All right.

            ....

            DETECTIVE MARCHAK: All right then. Okay. I'll
            be right back.

      Detectives Marchak and Shearer stepped out of the interrogation room to

permit Marchak to consult with his supervisor.      Marchak returned to the

interrogation room about a minute later and addressed defendant as follows:

            DETECTIVE MARCHAK: Do you understand your
            rights?

            DEFENDANT: Yes.

            DETECTIVE MARCHAK: Okay. . . . Is there anything
            that you don't understand about them?

            DEFENDANT: The last one.

            DETECTIVE MARCHAK: Which one? Point it out to
            me. This one? All right. I'll explain it to you.
            Basically, the first five which (inaudible) that you
            initialed, okay, were your Miranda rights. All right?
            That's your rights [sic]. Okay? That's what you have
            before I ask you any questions, okay? The bottom part
            of it is just saying that you have been advised, which
            means that I read to you number [one] through [five],
            and that you understand them, which, is there any one


                                                                        A-4646-17
                                     12
            that you possibly don't understand in that [one] through
            [five]?

            DEFENDANT: No.

            DETECTIVE MARCHAK: Okay. So, basically, the
            first part is advised, which I read these to you. You
            reviewed them. Second is understanding what my
            rights are. I, being you, okay, which you say you
            understand them, and that you will voluntarily speak
            with me and answer some questions.

            DEFENDANT: Okay.

            DETECTIVE MARCHAK: Okay? All right. So . . . I'll
            explain the whole process . . . what you're going to do
            is, if you agree with the waiver, that you'll sign it . . .
            me and you can have a conversation. And then I could
            ask you a couple questions, granted you, again,
            understand your rights, and that you've been advised,
            which you say you[] understand . . . I advised you of
            your rights, I went through your rights. You got a little
            better understanding of it? All right? And we're going
            to work like this the whole time, all right?

            DEFENDANT: (inaudible)

            DETECTIVE MARCHAK: So, then, I'll ask you, since
            you agree to sign, and we'll work like this the whole
            time, all right? If you don't understand something,
            speak up. I'm going to explain it to you.

      Defendant signed the Miranda waiver form at 10:24 p.m., approximately

nine minutes after the interrogation began. Detective Marchak testified that all

interactions he had with defendant, including the time devoted exclusively to


                                                                          A-4646-17
                                       13
the interrogation, was videorecorded. The video of defendant's interrogation

was admitted into evidence and played in the courtroom for the jury at trial.

      During the interrogation, defendant told the detectives that he decided to

kill Martinez the day before the actual shooting. He also acquired the handgun

and ammunition on the afternoon of the day before the shooting. Defendant

admitted to surreptitiously placing a global positioning satellite (GPS) device

on Martinez's car to track her movements. This was how he discovered she was

romantically involved with another man.

                                       II.

      Against these facts, defendant raises the following arguments on appeal.

            POINT I:

            THE COURT ERRED WHEN IT DENIED THE
            DEFENDANT'S    REQUEST    FOR  SPECIFIC
            LANGUAGE CONCERNING THE CONTINUING
            COURSE OF ILL TREATMENT AS PART OF THE
            CHARGE     ON   PASSION    PROVOCATION
            MANSLAUGHTER. THE FAILURE TO INCLUDE
            THIS EXPANDED DEFINITION DEPRIVED THE
            DEFENDANT OF AN APPROPRIATE CHARGE ON
            THIS ISSUE AND THEREFORE DEPRIVED THE
            DEFENDANT OF A FAIR TRIAL.

            POINT II:

            THE COURT ERRED WHEN IT DENIED THE
            DEFENDANT'S MOTION TO SUPPRESS THE
            ADMISSION OF HIS STATEMENT CONFESSING

                                                                          A-4646-17
                                      14
            TO THE CRIME. DETECTIVE MARCHAK DID
            NOT OBTAIN A KNOWING, INTELLIGENT AND
            VOLUNTARY WAIVER BEFORE PROCEEDING
            TO TAKE THE DEFENDANT'S STATEMENTS.

            POINT III:

            THE FAILURE TO CHARGE A LIMITING
            INSTRUCTION ON THE PROPER USE OF THE
            TEXT MESSAGES AND THE COMMENTS BY THE
            VICTIM TO MS. LOAIZA DEPRIVED THE
            DEFENDANT OF A FAIR TRIAL (NOT RAISED
            BELOW.)

            POINT IV:

            THE TRIAL COURT SHOULD HAVE GRANTED
            THE DEFENDANT'S MOTIONS TO DISMISS THE
            STALKING CHARGE.

            POINT V:

            THE    COURT   DID     NOT TAKE INTO
            CONSIDERATION ALL APPROPRIATE CODE
            SENTENCING PROVISIONS. THE COURT HAS
            IMPOSED A SENTENCE THAT SHOCKS THE
            JUDICIAL [CONSCIENCE].


      We discern no legal basis to interfere with the jury's verdict or grounds to

support a claim of reversible error by the trial judge. We start by addressing

defendant's argument concerning the jury instructions on passion-provocation

manslaughter. Defendant argues that the trial judge committed reversible error

by refusing to expand the scope of the passion-provocation manslaughter

                                                                            A-4646-17
                                      15
defense to include: "a continuing course of ill treatment by the decedent against

the defendant, or a third person, with whom the defendant stands in close

relationship." The trial judge considered and denied defendant's request at the

charge conference. We agree with the trial judge's decision.

      The Legislature codified the "passion-provocation" defense, N.J.S.A.

2C:11-4(b)(2), to reduce what would otherwise be murder to voluntary

manslaughter. The defense applies when "[a] homicide which would otherwise

be murder under [N.J.S.A.] 2C:11-3 is committed in the heat of passion resulting

from a reasonable provocation."      N.J.S.A. 2C:11-4(b)(2).     The trial judge

correctly denied defendant's request to instruct the jury to consider this defense

because the record shows defendant decided to kill his former romantic partner

the day before he carried out the homicide.

      He surreptitiously placed a GPS device under her car to track her

movements. He exchanged chilling text messages with his victim through which

he threatened her life. In his videorecorded message to his family, defendant

declared his culpability with a sense of pride. He expressed no remorse because

he was driven by a homicidal, misogynistic rage to vindicate his wounded pride.

The evidence shows defendant viewed Martinez's decision to end her




                                                                            A-4646-17
                                       16
relationship with him not as an act of self-determination, but as an unacceptable

act of betrayal that warranted the ultimate punishment.

      Furthermore, defendant did not act on an impulse; he methodically stalked

his victim as she drove to work. While on the road, he pulled his car parallel to

the victim's, took out his handgun, and showed it to her to as a menacing message

of what was to come. When the victim reached her destination and stopped at

her designated parking space, defendant drove his car directly behind her car to

block any attempt to escape. He then stepped out of his car, walked over to

where she sat in her car, and shot her twice in the head. Defendant did not kill

his victim "in the heat of passion resulting from a reasonable provocation."

N.J.S.A. 2C:11-4(b)(2). Passion-provocation manslaughter is not applicable

here. See State v. Carrero, 229 N.J. 118, 129-30 (2017). This was a calculated,

purposeful, knowing murder.

      Defendant also argues that the trial judge erred by denying his motion to

suppress his confession because there was insufficient evidence to show, beyond

a reasonable doubt, that he knowingly, voluntarily, and intelligently w aived his

Miranda rights. Defendant also claims that the interrogating officers failed to

honor his requests to remain silent. In response, the State argues the record

shows that defendant voluntarily, knowingly, and intelligently waived his


                                                                           A-4646-17
                                      17
Miranda rights. Furthermore, defendant's argument in this respect is legally

inconsequential because he does not dispute that he killed the victim. The only

issue in contention is his state of mind at the time he took the victim's life. We

agree with the State's position. Defendant's argument in this context lacks

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(2).

      Defendant next argues that the trial judge erred by denying his motions to

dismiss the stalking charge. We disagree.      Pursuant to N.J.S.A. 2C:12-10(b),

"[a] person is guilty of stalking . . . if he purposefully or knowingly enga ges in

a course of conduct directed at a specific person that would cause a reasonable

person to fear for his safety . . . or suffer other emotional distress." A "course

of conduct" includes repeatedly threatening, monitoring, and following a person.

N.J.S.A. 2C:12-10(a)(1). When evaluating a motion for dismissal made by

defendant after the submission of all evidence, our courts must consider not only

the evidence presented by the State, but "the entirety of the evidence. . . ." State

v. Williams, 218 N.J. 576, 594 (2014).

      Here, the record shows defendant placed a GPS tracker on Martinez's

vehicle and threatened her with violence on multiple occasions. The trial judge

properly denied both motions to dismiss the stalking charge because there was


                                                                              A-4646-17
                                        18
sufficient evidence from which the jury could find, beyond a reasonable doubt,

that defendant purposefully or knowingly engaged in a course of conduct

specifically directed at Martinez, from which a reasonable person under her

circumstances would fear for their safety or suffer great emotional distress.

Based on this evidence, the trial judge properly denied defendant's motion for a

judgment of acquittal under Rule 3:18-2. State v. Fuqua, 234 N.J. 583, 590-91

(2018).

      Finally defendant's argument attacking the length of the sentence imposed

by the trial judge lacks sufficient merit to warrant further discussion in a written

opinion. R. 2:11-3(e)(2). However, as we noted at the start of this opinion, we

are compelled to remand the case for the judge to correct the JOC to reflect

separate sentences for defendant's conviction for second degree unlawful

possession of a handgun and fourth degree stalking. These crimes do not merge

with the murder conviction. O'Neill, 193 N.J. at 163 n.8.

      Affirmed and remanded to correct the JOC.




                                                                              A-4646-17
                                        19